FILED
                                                                                                   DALLAS COUNTY
                                      05-15-01497-CV                                           12/8/2015 12:55:00 PM
                                                                                                      FELICIA PITRE
                                                                                                    DISTRICT CLERK

                                                                                           Bridgette Vation
                                      CAUSE NO. DC-15-02269

STACY WRIGHT,                                            §      IN THE DISTRICT COURT
                                                         §                       FILED IN
                Plaintiff,                               §                5th COURT OF APPEALS
                                                                              DALLAS, TEXAS
                                                         §
                                                                          12/9/2015 8:55:35 AM
v.                                                       §
                                                         §      162ND JUDICIALLISA   MATZ
                                                                                 DISTRICT
                                                                                  Clerk
CITY OF FARMERS BRANCH, TEXAS,                           §
                                                         §
                Defendant.                               §      DALLAS COUNTY, TEXAS

          DEFENDANT CITY OF FARMERS BRANCH'S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant City of Farmers Branch ("Defendant" or "City"), and files this,

its Notice of Appeal. In support thereof, the City respectfully shows the Court as follows:

1.      Defendant City of Farmers Branch desires to appeal from the Court's Order on Defendant

        City of Farmers Branch's Plea to the Jurisdiction/Motion to Dismiss for Lack of Subject

        Matter Jurisdiction, signed by this court on November 18, 2015.

2.      Defendant appeals to the Court of Appeals for the Fifth District of Texas at Dallas.

3.      The appeal of this case is an accelerated appeal, pursuant to Tex.Civ.P. & Rem.C.

        §51.014(a)(8), and pursuant to Tex.Civ.P. & Rem.C. §51.014{b), this appeal stays the

        commencement of trial and all other proceedings in the Trial Court pending resolution of

        this appeal.




Defendant City ofFatmers Branch's Notice of Appeal Page 1 of2
NoticeAppeal
                                                 Respectfully submitted,

                                                 WALKER BRIGHT PC




                                                 Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Defendant City of Farmers
Branch's Notice of Appeal has been transmitted via facsimile to all counsel of record and/or parties
as listed below on this the gth day ofDecember, 2015.

John P. Hagan                                            Via Facsimile@ (469)208-5366
Hagan Law Group
1333 West McDermott Dr., Suite 200
Allen, Texas 75013
Attorneyfor Plaintiff




Defendant City ofFarmers Branch's Notice of Appeal Page 2 of2
NoticeAppeal